Citation Nr: 0706677	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 through 
January 1972.  

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
PTSD based on his active military service.  He maintains that 
he has two stressors that result in his PTSD; learning of the 
death of his best friend in Vietnam, and being the victim of 
sexual assault that occurred while stationed in Panama.  

The law provides that in cases of service connection for PTSD 
based on personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Under 38 C.F.R. 
§ 3.304(f)(3), for claims based on personal assault, in 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Review of the record reveals that the veteran was stationed 
in Panama from December 1968 through December 1969.  In his 
March 2004 VA examination, the veteran reported that his 
sexual assault occurred soon after his arrival in Panama and 
occurred on more than one occasion.  The veteran also 
reported that he had extreme substance abuse beginning after 
the assault.  The personnel records also indicated that the 
veteran had periods of being away without leave in November 
1969, January through April and May through December 1970.  
Thereafter, the veteran was Court Martialed and transferred 
back to the United States for discipline.  The veteran has 
submitted a lay statement from a high school friend, dated 
January 2005, stating that in 1969, the veteran recounted to 
her that he had been assaulted by a sergeant, threatened to 
assault him again, and that the situation was too 
embarrassing to talk about.  Additionally, as stated above, 
the veteran was provided with a VA examination in March 2004, 
however, the examiner only provided a diagnosis of PTSD and 
did not relate whether there was any change in behavior 
during service that could be associated with the occurrence 
of a sexual assault.  

Additionally, the law provides that the VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the veteran that evidence from sources 
other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  However, 
the veteran was never advised of the evidence that he could 
submit that would constitute credible supporting evidence of 
the stressor.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating and an effective 
date, including; notice of what 
evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.  

2.	The RO should advise the veteran of 
alternative sources of competent 
evidence that would substantiate the 
claim of service connection for PTSD 
based upon in-service personal assault, 
with specific reference to 38 C.F.R. 
§ 3.304(f)(3).  The RO should 
specifically advise the veteran of what 
sort of evidence is needed to support 
his assertion of a claimed sexual 
assault resulting in PTSD under 
38 C.F.R. § 3.304(f)(3).

3.	The veteran should be afforded another 
VA psychiatric examination.  The claims 
folder should be reviewed by the 
examiner prior to the examination.  Any 
stressors that have been verified 
should be made know to the examiner.  
The psychiatrist should then render an 
opinion as to whether the veteran has 
PTSD resulting from any verified 
experience during his period of active 
duty.  It should be stated whether the 
current diagnosis of PTSD is linked to 
a personal assault that occurred.  The 
examiner should determine whether there 
was any behavior in service that could 
be link to an occurrence of a sexual 
assault.  In addressing this question, 
the examiner should refer to the 
veteran's service medical and service 
personnel records.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  

4.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


